106 F.3d 442
323 U.S.App.D.C. 173
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Marie Merlin PRICE, Appellant,v.NATIONAL ALLIANCE OF BUSINESS, INC., Appellee.
No. 94-7216.
United States Court of Appeals, District of Columbia Circuit.
Dec. 10, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED and ADJUDGED that the district court's orders filed June 24, 1994, and September 20, 1994, be affirmed.  The district court's findings of fact--particularly, that appellant's employment with the National Alliance of Business was terminated because she complained too much both inside and outside that organization--were not clearly erroneous.  Moreover, the district court did not abuse its discretion in denying appellant's request to amend the complaint to add a claim under the federal Whistleblower Protection Act of 1989, 5 U.S.C. § 1201 et seq.   Finally, the district court correctly applied more recent decisions of the District of Columbia Court of Appeals rather than Alder v. Columbia Historical Society, 690 F.Supp. 9 (D.D.C.1988), in determining that the District of Columbia's public policy exception to the employment-at-will doctrine is inapplicable to appellant because she did not allege or prove that she had been discharged for refusal to violate the law.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.